Title: VI. Henry Dearborn’s Remarks on the Draft, 6 October 1803
From: Dearborn, Henry
To: Jefferson, Thomas


            
              
                6 Oct. 1803
              
            
            + they must have been sensible, that alth’o the right of deposit was of little value to the U.S. when compaired with the actual & peaceable possession of New Orleans and the adjacent country on both sides the river, the continuance of the privation must have produced an important effect on the peace & tranquility of our Country.
            ‡ but from the assurances of the respective Beligerant powers we have reason to expect, as well from their sense of Justice as from their wisest policy, the most fair & friendly treatment from each, that our neutral rights will be scrupelously regarded, and of course, that the irregularities which have been practized by any Commanders of armed Ships or vessels, upon any of our Citizans and our neutral or sovereign rights, will not only be disapproved but punished, as soon as proper representations of the cases shall have been made.
            # extending along the Mississippi from the mouth of the Illinois to the mouth of the Ohio about 150 miles, and on the Ohio from its mouth to within twelve miles of the mouth of the Wabash.
          